     Case 1:18-cv-01248-PJG ECF No. 94, PageID.818 Filed 03/25/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

JARRED STRATTON,

              Plaintiff,                             Hon. Phillip J. Green

v.
                                                     Case No. 1:18-CV-1248

RAMIRO PADILLA, et al.,

            Defendants.
______________________________________/

                              ORDER AND JUDGMENT

        Consistent with the Opinion filed this day, Plaintiff’s Motion for an Award of

Damages, (ECF No. 90), is hereby granted in part and held in abeyance in part.

Specifically, judgment in the amount of forty-six thousand, five hundred dollars and

zero cents ($46,500.00) is awarded in Plaintiff’s favor and against Defendant

Padilla. Plaintiff shall also, no later than 21 days of the date of this Order and

Judgment, submit to the Court a properly supported motion for costs and attorneys’

fees.

        IT IS SO ORDERED.



Date: March 25, 2021                                 /s/ Phillip J. Green
                                                     PHILLIP J. GREEN
                                                     United States Magistrate Judge
